DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 10, and 17 objected to because of the following informalities:  These claims contain two limitations notated as (e).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "tangentially" in claims 1, 10, 17, and 21-22 is a relative term which renders the claim indefinite.  The term "tangentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Having a source that is tangentially associated with a target is not a quantifiable metric. It is not clear how small or large an item has to be associated with the target in order to be considered “tangential”.
.
The term "uniquely" in claims 21 and 22 is a relative term which renders the claim indefinite.  The term "uniquely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
It is not clear what uniquely defining a picture of decision success means and thus the claims are indefinite. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a computer-readable storage medium. Under the broadest reasonable interpretation and in light of the specification, a computer readable storage medium reads on a signal. The specification recites open-ended language such as “may be, for example, but not limited to, etc.” and does not specifically tie down the claimed invention to a particular medium. Simple recitation of a potentially statutory subject matter does not imply execution of that medium in the claim.
A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See MPEP §2106.
Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Note that for the purposes of this rejection, it will be assumed that claims 17-21 are directed to statutory subject matter.
	Regarding claim 1,
	Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Yes, the claim is directed to a system.
	Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? Yes, guiding a user to input information, identifying research targets, identifying related sources of information, identifying sources to analyze data, questioning the data, and identifying flaws are acts that could be performed mentally and by pen and paper, without the use of a computer or any other machine. A person could manually write down the information, mentally find advantages and disadvantages, identifying research targets, source of information, etc. Thus, the claim recites an abstract idea.
	Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No practical application is recited, nor any meaningful field of use limitation. While the claim recites a computer system, memory, and processor, these claimed elements do not improve the functioning of the computer or technology, are not applied with any particular machine (except for generic computing elements), do not effect a transformation of a particular article to a different state, and are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claimed computing elements are configured to perform real-world functions and operations 
	Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? There are no additional elements in the claims that amount to significantly more than the judicial exception. The previous additional elements of the computer system are recited at a high level of generality and provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
	Note that independent claims 10 and 17 recite the same substantial subject matter as independent claim 1, only differing in embodiment. As such both independent claims are subject to the same analysis as independent claim 1.
	Independent claims 21 and 22 recite the same substantial subject matter as independent claim 1 only having the extra steps of crafting a decision statement and uncovering critical concepts that define success. These limitations can also be performed mental and with pen and paper, and thus are part of the abstract idea as analyzed above. 
	Dependent claims 2-9, 11-16, and 18-20 recite, in part, the cognitive biases, a data management system, absolute research, further data management, databases, output of the decision making, and a user profile. These dependent claims do not add any limitations that would integrate the abstract idea into a practical application or add significantly more than the abstract idea. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen US 2010/0145715 in view of Arnott, David. "Cognitive biases and decision support systems development: a design science approach." further in view of Kipersztok US 2007/0018953 [herein Kip].
Regarding claims 1, 10, and 17, Cohen teaches “a computer system for decision making, data management and analysis comprising memory storing computer-executable instructions comprising (a) instructions to guide a user to input information to analyze” (fig 1A for example and [0039] “FIG. 1A-C illustrates screenshots of an example graphical interface with interactive factor objects and data input and advice presentation and data output fields allowing factor related data to be input and presented interactively according to specific embodiments of the present invention”)
“(b) instructions to guide a user to input information about relative advantages and disadvantages related to collection and analysis of data” ([0007] “strategies for identifying, understanding, and presenting factors (generally, different thoughts or ideas) in a given situation towards identifying or justifying a decision and/or a desired selection or selections or outcome.” which is analogous to providing advantages and disadvantages regarding data and [00013] “a logic processing system that receives as inputs information about situations and factors, in this example using a graphical user interface, and uses provides a means for a user or group to evaluate how those factors inform a decision”), 
([0241] “FIG. 14 shows an information appliance (or digital device) 700 that may be understood as a logical apparatus that can read instructions from media 717 and/or network port 719, which can optionally be connected to server 720 having fixed media 722”).
Cohen however does not explicitly teach the remaining limitations. Arnott however teaches “and create a protocol to direct the user about cognitive biases” (Arnott pg. 62 “1 Identify the existence and nature of the potential bias. This includes understanding the environment of the bias and the cognitive triggers of the bias; 2 Consider alternative means for reducing or eliminating the bias; 3 Monitor and evaluate the effectiveness of the debiasing technique chosen. The possibility of negative side effects should be a particular concern.”)
“(e) instructions for questioning, evaluating and analyzing both confirming and disconfirming data and conclusions” (Arnott pg. 62 Debiasing “Debiasing is a procedure for reducing or eliminating biases from the cognitive strategies of a decision-maker. Keren (1990, p. 523) proposed a debiasing framework based on medical diagnosis and prescription.” and items 1-3) 
“(f) instructions for identifying flaws in information and thinking” (Arnott previous citation debiasing, and pg. 56 “This paper reports a design science project that attempts to provide guidance to analysts developing a DSS. It grounds this guidance in an important part of behavioural decision theory – the theory of cognitive bias. The outcome of the research project is a systems development methodology that is effective in developing strategic personal DSS” wherein identifying cognitive bias is identifying flaws in thinking. See also pg. 58 fig. 1);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cohen with that of Arnott since “The 
Both references however do not explicitly teach the remaining limitations. Kip however teaches “(c) instructions for identifying absolute research targets” (Kip [0081] “text processing for knowledge driven decision support where a domain expert has predicted the probability, magnitude, and time of a target domain”), 
“(d) instructions for identifying related sources of information that are tangentially associated with the absolute research targets” (abstract “Evidentiary results may be associated with domain concepts and ranked according to relevancy to the associated domain concepts”), 
“(e) instructions for identifying sources and query-based input to analyze data” ([0128] “The Overview page provides a list of all of the concepts related to the hypothesis or query from the domain model, whether the concept is regarded as a source, target, pro, or a con in relation to a prediction, and the number of documents found relevant to each concept”), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cohen and Arnott with that of Kip since a combination of known methods would yield predictable results. As shown in Kip, it its known to focus on targets and to find relevant information about said targets. This lets for example a decision have better support when used by a user. Thus the identification of source and related sources as 
Note that independent claims 10 and 17 recite the same substantial subject matter as independent claim 1, only differing in embodiment. Claim 10 is a method and claim 17 is a computer-readable storage medium, both taught by Cohen [0241] for media and abstract for method.
Regarding claims 2 and 11, the Cohen, Arnott, and Kip references have been addressed above. Arnott further teaches “wherein the cognitive biases in part (a) is Planning Fallacy, Confirmation Bias, Optimism Bias, Projection Bias, Social Proof, Salience Bias, Narrative Bias, Loss Aversion, Relativity Bias, Authority Bias, Liking Bias, Scarcity Bias, or combinations thereof” (Arnott pg. 60 which lists multiple and numerous cognitive biases)
Regarding claims 3, 12, and 18, the Cohen, Arnott, and Kip references have been addressed above. Arnott further teaches “further comprising a data management system for collecting and organizing information about the absolute research targets in part (c)” (Arnott pg. 56 “Advances in storage technology and data modelling in the mid-1990s led to the data warehousing and business intelligence movements”)
Regarding claims 4 and 13, the Cohen, Arnott, and Kip references have been addressed above. Cohen further teaches “wherein the information about the absolute research targets is qualitative information, quantitative information, or both” ([0077] “Quantitative vs. Qualitative: Typically, objective systems are quantitative and subjective systems are qualitative in that the quantitative systems tend to use numerical values while qualitative systems use softer notional regions of space. Computerized DSSs tend to use quantitative calculation methods for any analytical process because it is the nature of the machines and their programmers to perform quantitative calculations very fast and systematically. Human decisions, except in very well defined areas tend to be qualitative in nature”)
Regarding claims 5 and 14, the Cohen, Arnott, and Kip references have been addressed above. Kip further teaches “wherein information about the absolute research targets comprises numerical data about the absolute research targets, websites of the absolute research targets, press releases from the absolute research targets, leadership and management information about the absolute research targets, research reports published by the absolute research targets, or combinations thereof” (Kip [0003] “Not only does the Internet provide the means for increased access to large amounts of different types of information and data, but when using the Internet, it becomes clear how much information has been produced and stored on presumably every possible topic, including typical sources such as articles, newspapers, web pages, entire web sites, white papers, government reports, industry reports, intelligence reports, and newsgroups”)
Regarding claims 6, 15, and 20, the Cohen, Arnott, and Kip references have been addressed above. Arnott further teaches “further comprising a data management system for collecting and organizing information from the related sources in part (d)” (Arnott pg. 56 “Advances in storage technology and data modelling in the mid-1990s led to the data warehousing and business intelligence movements”)
Regarding claims 7 and 16, the Cohen, Arnott, and Kip references have been addressed above. Kip further teaches “wherein the related sources of information in part (d) comprises a database of legal cases, a database of medical journal articles, or a database of news articles, or combinations thereof” (Kip [0003] “Not only does the Internet provide the means for increased access to large amounts of different types of information and data, but when using the Internet, it becomes clear how much information has been produced and stored on presumably every possible topic, including typical sources such as articles, newspapers, web pages, entire web sites, white papers, government reports, industry reports, intelligence reports, and newsgroups”)
Regarding claim 8, the Cohen, Arnott, and Kip references have been addressed above. Cohen further teaches “wherein the output of the system is decision making tools and skills that result in aiding in complex decision making” ([0007] “The present invention relates to methods and/or systems involving strategies for identifying, understanding, and presenting factors (generally, different thoughts or ideas) in a given situation towards identifying or justifying a decision and/or a desired selection or selections or outcome. In specific embodiments, the invention has applications in the field of decision-making and/or information processing methods and/or information systems and/or games and entertainments”)	
Regarding claim 9, the Cohen, Arnott, and Kip references have been addressed above. Kip further teaches “wherein the profile for a user is a template that maps all data collected, analysis, and provides suggested actions steps for further research/analysis” (Kip [0085] “By transforming an unconstrained causal domain model into a mathematical formalization, a text profile resulting from initial text processing is not only able to associate text content to the model such as by matching text content to the formalized model or identifying related words for domain concepts, but is also able to compute implications of interest, e.g., detecting trends, buried in the text using inference algorithms”)
Regarding claims 21 and 22, Cohen teaches “a computer-readable storage medium containing computer-executable instructions for manage and analyzing data, the computer-executable instructions comprise: “instructions to craft a decision statement” ([0102] “Identifying the issue to be decided. The DSS can augment normal human activities by structuring these elements of the process or can facilitate the process by helping to gather, retain, and present information” wherein identifying the issue to be decided is analogous to the decision statement i.e. what the user wants to have the system decide for them)
“instructions to uncover critical concepts that uniquely define a decision maker’s picture of decision success” ([0086] “mathematical equations to yield defined optima against an agreed optimization criteria. Satisficing models use stated objectives and independent constraints that must be satisfied and are characterized by search of a space for selection of acceptable decisions followed by other criteria used for selecting between the feasible solutions”)
 “(c) instructions to guide a user to input information to analyze” (fig 1A for example and [0039] “FIG. 1A-C illustrates screenshots of an example graphical interface with interactive factor objects and data input and advice presentation and data output fields allowing factor related data to be input and presented interactively according to specific embodiments of the present invention”)
“(d) instructions to guide a user to input information about relative advantages and disadvantages related to collection and analysis of data” ([0007] “strategies for identifying, understanding, and presenting factors (generally, different thoughts or ideas) in a given situation towards identifying or justifying a decision and/or a desired selection or selections or outcome.” which is analogous to providing advantages and disadvantages regarding data and [00013] “a logic processing system that receives as inputs information about situations and factors, in this example using a graphical user interface, and uses provides a means for a user or group to evaluate how those factors inform a decision”), 
“a processor that executes the computer-executable instructions stored in the memory” ([0241] “FIG. 14 shows an information appliance (or digital device) 700 that may be understood as a logical apparatus that can read instructions from media 717 and/or network port 719, which can optionally be connected to server 720 having fixed media 722”).
Cohen however does not explicitly teach the remaining limitations. Arnott however teaches “and create a protocol to direct the user about cognitive biases” (Arnott pg. 62 “1 Identify the existence and nature of the potential bias. This includes understanding the environment of the bias and the cognitive triggers of the bias; 2 Consider alternative means for reducing or eliminating the bias; 3 Monitor and evaluate the effectiveness of the debiasing technique chosen. The possibility of negative side effects should be a particular concern.”)
“(h) instructions for questioning, evaluating and analyzing both confirming and disconfirming data and conclusions” (Arnott pg. 62 Debiasing “Debiasing is a procedure for reducing or eliminating biases from the cognitive strategies of a decision-maker. Keren (1990, p. 523) proposed a debiasing framework based on medical diagnosis and prescription.” and items 1-3) 
“(i) instructions for identifying flaws in information and thinking” (Arnott previous citation debiasing, and pg. 56 “This paper reports a design science project that attempts to provide guidance to analysts developing a DSS. It grounds this guidance in an important part of behavioural decision theory – the theory of cognitive bias. The outcome of the research project is a systems development methodology that is effective in developing strategic personal DSS” wherein identifying cognitive bias is identifying flaws in thinking. See also pg. 58 fig. 1);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cohen with that of Arnott since “The objective of a DSS project is usually to improve the decision process and outcome for a manager making an important decision. The DSS analyst needs to have a clear idea of the nature of the target decision task and a clear strategy of how to support the decision process. A persistent problem for analysts is how to conceptualize the aspects of the decision task that need improvement during the various iterations of the evolutionary development process” Arnott pg. 56 ¶2. This shows that Arnott improves the decision making aspect which would have benefits to the decision making system of Cohen.
Both references however do not explicitly teach the remaining limitations. Kip however teaches “(e) instructions for identifying absolute research targets” (Kip [0081] “text processing for knowledge driven decision support where a domain expert has predicted the probability, magnitude, and time of a target domain”), 
“(f) instructions for identifying related sources of information that are tangentially associated with the absolute research targets” (abstract “Evidentiary results may be associated with domain concepts and ranked according to relevancy to the associated domain concepts”), 
“(g) instructions for identifying sources and query-based input to analyze data” ([0128] “The Overview page provides a list of all of the concepts related to the hypothesis or query from the domain model, whether the concept is regarded as a source, target, pro, or a con in relation to a prediction, and the number of documents found relevant to each concept”), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cohen and Arnott with that of Kip since a combination of known methods would yield predictable results. As shown in Kip, it its known to focus on targets and to find relevant information about said targets. This lets for example a decision have better support when used by a user. Thus the identification of source and related sources as described by Kip would operate in a normal and predictable manner with the system of Cohen and Arnott.
Note that independent claim 22 recites the same substantial subject matter as independent claim 21, only differing in embodiment. The different embodiment of a system is taught by Cohen’s abstract, “A method and/or system that can be implemented on a computing device”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/Examiner, Art Unit 2124